IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FIRMSTONE OIL CO., INC.                     : No. 240 MAL 2016
                                            :
                                            :
            v.                              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
ELIMELECH RIGERMAN AND LEONID               :
RIGERMAN                                    :
                                            :
                                            :
PETITION OF: ELIMELECH RIGERMAN             :


                                       ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.